DETAILED ACTION
Applicants’ arguments, filed 12 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action presents various rejections under 35 U.S.C. 112 that could have been presented previously in prosecution but mistakenly were not presented previously in prosecution. As such, this office action is therefore made NON-FINAL.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-12, 16, 20, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In order to better explain this issue, the examiner notes the following hypothetical peptide:
N-Gly-Leu-Cys-Pro-Tyr-C	(peptide 1).
Peptide 1 is understood to be a hypothetical wild-type peptide.
The examiner then sets forth the following hypothetical peptide.
N-Gly-Leu-Cys-Val-Ala-C 	(peptide 2).
As best understood by the examiner, peptide 2 has 60% homology with peptide 1 because 3 of 5 of the amino acids are the same.
However, the examiner now cites the following peptide, which is a post-translationally modified version of peptide 2.
N-Gly-Leu-Cys(S-nitroso)-Val-Ala-C	(peptide 2A)
Peptide 2A is understood to have the same primary structure as peptide 2 but is post-translationally modified at the site of the thiol group of the cysteine.
It is unclear to the examiner whether peptide 2A has 60% homology with peptide 1 or has 40% homology with peptide 1. To the extent that only the primary structure is considered, peptide 2A is understood to have 60% homology with peptide 1. This is because, prior to post-translational modifications, 3 of the 5 amino acids are the same between peptide 2A and peptide 1. However, to the extent that the post-translational modifications are considered, peptide 2A is understood to have 40% homology with 
To the extent that this hypothetical example relates to the instant claims, it is unclear whether the sequence homology recited in claim 1 includes post-translational modification.
For the purposes of examination under prior art and in concert with the principle of broadest reasonable interpretation of claims, claim 1 will be examined as if the post-translational modifications are not taken into account and only the primary structure is considered when determining sequence homology.


Claims 1-7, 11-12, 16, 20, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite a lipophilic active ingredient. The scope of the term “lipophilic active ingredient” is unclear for at least the following reasons.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03, second paragraph. In this 
The instant specification appears to include conflicting disclosures as to whether the active agent doxorubicin is a lipophilic or a hydrophilic active agent. For example, the instant specification discloses that doxorubicin is water-soluble, as of the paragraph bridging pages 2-3 of the instant specification. This would appear to indicate that doxorubicin is hydrophilic. However, elsewhere in the instant specification, the specification discloses the following, as of page 24 lines 3-10. 

    PNG
    media_image1.png
    206
    649
    media_image1.png
    Greyscale

In the above-cited text from page 24, the specification appears to indicate that all of the ingredients in Table 1, which is set forth on pages 24-26 of the instant specification, are lipophilic. Said table discloses doxorubicin as of examples 7 and 12. Additionally, example 12 discloses doxorubicin at a pH of 6.5 or 7.4, at which the aliphatic amine group that is part of the chemical structure of doxorubicin would likely be protonated.
As such, it is unclear whether doxorubicin is understood to be a lipophilic or hydrophilic active agent. It is also unclear as to what level of water-solubility is needed for a drug to be hydrophilic rather than lipophilic.


Claim Interpretation – Water Soluble Keratin
The examiner notes that the instant specification sets forth the following definition for water-soluble keratin.

    PNG
    media_image2.png
    104
    606
    media_image2.png
    Greyscale

This is understood to be a definition for the requirement that the keratin is water-soluble, as recited by instant claims 1. Applicant may act as their own lexicographer, and appears to have done so here. See MPEP 2111.01(IV).
The examiner further notes the following in regard to the water-solubility of keratin. As best understood by the examiner, natural keratin is found in skin, hair, nails, or in the case of non-human animals, fur and horns. As best understood by the examiner, keratin found in skin, hair, nails, fur or horns would not have been water-soluble. This is at least because skin and hair found on the human body do not dissolve in the presence of water.
As such, the keratin recited by the instant claims appears to differ from natural keratin. As best understood by the examiner, this difference would appear to be because the recited keratin has been digested into short, water-soluble polypeptides, as 
As best understood by the examiner, this standard for determining solubility applies only to the determination of keratin solubility. It is not understood to apply to determining whether a drug is lipophilic or hydrophilic.


Claim Interpretation – Active Ingredient
The instant specification defines the term “active ingredient” in the following manner, as of page 1, lines 7-10, reproduced below.

    PNG
    media_image3.png
    105
    603
    media_image3.png
    Greyscale

As such, all of the above-disclosed ingredients are understood to be active ingredients, as required by the instant claims. This includes cosmetic active ingredients and dyes, pigments, or colorants.


Note Regarding Claim 12 – No Indefiniteness Rejection
Claim 12 recites a broader range of 1 nm to 400 nm and a narrower range of 100-200 nm together in the same claim. The examiner has not rejected this claim as 


Withdrawn Rejections
In the previous office action, the examiner rejected the instant claims over Li et al. (Materials Science and Engineering C 73 (2017) 189–197, available online 15 December 2016), Curcio et al. (Bioconjugate Chemistry, Vol. 26, 2015, pages 1900-1907), and Xu et al. (Journal of Agriculture and Food Chemistry, Vol. 62, 2014, pages 9145-9150). Rejections over these references have been withdrawn at least because the keratin taught by these references does not appear to be water soluble in the manner required by the instant claims.
In the case of the Li reference, Li teaches keratin dispersed in water at 20 mg/mL, as of Li, page 191, left column, section 2.3. As an initial matter, it does not appear that the term “dispersed”, as used in Li, has the same meaning as “dissolved”, as required by the instant claims. However, even if, purely en arguendo, the dispersed 
In the case of the Curcio reference, Curcio derivatizes keratin with polyethylene glycol stearate. The stearate derivatization is hydrophobic because stearate is a long chain of 18 carbon atoms. Similarly, Curcio appears to teach a concentration of said modified keratin in an aqueous environment of 0.066 mg/mL, as of Curcio, page 1905, left column, paragraph entitled “Preparation of Polymersomes (KerPs).” This is well below the solubility of at least 150 mg/mL required by the instant claims.
In the case of the Xu reference, Xu teaches a nanoparticle dispersion of keratin of 1%, apparently in water or an aqueous medium, as of Xu, page 9146, right column, second paragraph in the section entitled “In vivo Study.” Assuming a density of 1 gram per mL, which is the density of water, this appears to be a concentration of 0.01 grams of keratin per gram of total solution. This is equivalent to 0.01 g/mL of keratin or 10 mg/mL of keratin. This is over an order of magnitude below the required 150 mg/mL that the examiner understands is required by the instant claims.
As such, there is insufficient evidence in Li, Curcio, or Xu for the examiner to take the position that the keratin particles disclosed by these references are sufficiently water-soluble to read on the requirement of a water-soluble keratin polypeptide. As such, the previously applied rejections over these references have been withdrawn.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermehlo et al. (US 2010/0196302 A1).
Vermehlo et al. (hereafter referred to as Vermehlo) is drawn to keratin hydrolysates for cosmetic applications, as of Vermehlo, title and abstract. Said keratin hydrolysate may be in the form of a nanoparticle, as of Vermehlo, paragraph 0083. Vermehlo teaches other ingredients in combination with the keratin hydrolysate, as of Vermehlo, page 7, relevant paragraphs reproduced below.

    PNG
    media_image4.png
    184
    302
    media_image4.png
    Greyscale

As to claim 1, the claim requires a lipophilic active ingredient. The cetearyl alcohol, phenova, and cetrimonium chloride are understood to be lipophilic active ingredients as required by the instant claims.
As to claim 1, the claim require that the keratin polypeptide is water-soluble. This appears to be met as of paragraph 0132 of Vermehlo, as keratin is in the aqueous phase and is therefore understood to be water-soluble.
As to claim 1, the claim requires wild-type keratin. Vermelho does not appear to teach modification of the keratin other than hydrolysis. This is understood to read on the required wild-type keratin polypeptide.
As to claim 1, the prior art teaches keratin nanoparticles, as of paragraph 0083, as well as keratin hydrolysates combined with lipophilic ingredients, as of paragraphs KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 1, the claim requires that the lipophilic active ingredient is non-covalently bound to the keratin nanoparticle. The skilled artisan would have expected that the inclusion of a lipophilic active ingredient and keratin in the same composition would have resulted in a non-covalent interaction between the keratin and the lipophilic ingredient, most likely by van der Waals interactions or London dispersion forces. See the section above entitled “Claim Interpretation.”
As to claim 2, Vermelho teaches cetearyl alcohol, phenova, and cetrimonium chloride as lipophilic active ingredients, as of Vermelho, paragraphs 0124-0127. These are understood to be cosmetic ingredients as they are used in the composition of Vermelho, which is a cosmetic composition.

As to claim 20, Vermelho teaches a cosmetic formulation, as of Vermelho, abstract.
As to claim 25, Vermelho teaches a cosmetic formulation, as of Vermelho, abstract.


Response to Arguments
Applicant has presented arguments regarding the previously applied rejection over Vermelho, as of applicant’s response on the paragraph bridging pages 10-11. These arguments are addressed below.
In applicant’s response, page 10, applicant argues that Vermelho does not describe that the nanoparticles are made of keratin. In contrast, the particles of Vermelho include keratin among several ingredients.
This is not persuasive to overcome the applied rejection. This is at least because, in view of the “comprising” language recited by the instant claims, the instant claims do not exclude ingredients other than keratin. See MPEP 2111.03(I). As such, the instant claims do not a composition in which include keratin among several ingredients.
Applicant then argues that various ingredients taught by Vermelho which the examiner argued read on the required active ingredients are actually excipients rather 
This is not persuasive. The instant specification defines the term “active ingredient” in the following manner, as of page 1, lines 7-10, reproduced below.

    PNG
    media_image3.png
    105
    603
    media_image3.png
    Greyscale

As such, the cosmetic thickeners, preservatives, and surfactants read on the required cosmetics. Additionally, the “colour” of Vermelho reads on the required dyes. As such, in contrast to applicant’s arguments, the compounds of Vermelho are in fact actives.


Additional Cited Prior Art
As an additional relevant prior art reference, the examiner cites Wang et al. (CN 105343870 A1). 
As an initial matter, Wang et al. (CN 105343870 A1) is written in Chinese. However, an English translation has been provided. All page and paragraph citations are to the English translation; however, the material cited therein is understood to be present in the original Chinese document.
Wang et al. (hereafter referred to as Wang) is drawn to a keratin nanoparticle, as of Wang, first page, title and abstract. Wang suggests using this nanoparticle as a drug carrier, as of Wang, page 1, abstract.

As an initial matter, the examiner notes that keratin, as it exists naturally in human skin, hair, and nails, is understood to be water-insoluble. This is at least because skin, hair, and nails do not dissolve in the presence of water. As such, the examiner takes the position that it is the examiner’s burden to show that the keratin in a cited prior art reference differs sufficiently from natural keratin in skin hair and nails to meet the claim requirement that the keratin be water soluble.
In this case, Wang does teach a keratin concentration of 0.5% to 1.25%, though it appears to be applicable to the solubility of an intermediate form of keratin in acetic acid rather than the solubility of the final composition of Wang in water. Regardless, assuming a density of 1 g/mL, 1.25% keratin is 0.0125 g/mL or 12.5 mg/mL of keratin in solution. This is well below a solubility of 150 mg/mL. According to the instant specification, the phrase “water-soluble keratin” is understood to require a solubility of 150 mg/mL of keratin. See the section above entitled “Claim Interpretation.” The solubility of 12.5 mg/mL keratin taught by Wang appears to be well below what is required by the instant claims.

The examiner further notes that according to MPEP 2112(IV), in establishing that a property is inherently present in the prior art, the examiner must provide evidence or rationale tending to show inherency. In this case the evidence appears to go against the showing that the property of water-solubility is inherent in the keratin taught by Wang.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612